USDC IN/ND case 3:20-cv-00632-RLM-MGG document 6 filed 09/24/20 page 1 of 3


                        UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF INDIANA
                            SOUTH BEND DIVISION

 MICHAEL DAVIS,

             Petitioner,

                   v.                      CAUSE NO. 3:20-CV-632-RLM-MGG

 WARDEN,

             Respondent.

                             OPINION AND ORDER

      Michael Davis filed a habeas corpus petition challenging the prison

disciplinary hearing (MCF 20-05-0287) in which a disciplinary hearing officer

found him guilty of Possession of Dangerous Contraband in violation of Indiana

Department of Correction offense A-106 on February 10, 2020. Mr. Davis was

sanctioned with the loss of 365 days earned credit time and demoted from Credit

Class 2 to Credit Class 3. Mr. Davis raises one ground for seeking habeas corpus

relief: since his cellmate was charged and convicted of the same offense, he can’t

be guilty because “both of us cannot possess the same weapon.”

      In the disciplinary context, “the relevant question is whether there is any

evidence in the record that could support the conclusion reached by the

disciplinary board.” Superintendent v. Hill, 472 U.S. 445, 455-456 (1985).

      [T]he findings of a prison disciplinary board [need only] have the
      support of some evidence in the record. This is a lenient standard,
      requiring no more than a modicum of evidence. Even meager proof
      will suffice, so long as the record is not so devoid of evidence that
      the findings of the disciplinary board were without support or
      otherwise arbitrary. Although some evidence is not much, it still
      must point to the accused’s guilt. It is not our province to assess the
USDC IN/ND case 3:20-cv-00632-RLM-MGG document 6 filed 09/24/20 page 2 of 3


      comparative weight of the evidence underlying the disciplinary
      board’s decision.

Webb v. Anderson, 224 F.3d 649, 652 (7th Cir. 2000) (quotation marks, citations,

parenthesis, and ellipsis omitted). Even a Conduct Report alone can be sufficient

evidence to support a finding of guilt. McPherson v. McBride, 188 F.3d 784, 786

(7th Cir. 1999).

      Mr. Davis’s Conduct Report states that a homemade weapon was found in

the cell that Mr. Davis and his cellmate shared:

      On 2/10/2020 I, Lieutenant Nicholas Harris, went to cell J-113/114
      at approximately 11:45 pm to search for some missing metal
      weather stripping. During the cell search I located a piece of property
      box that had been altered into a weapon. It was filed down to 4
      points on one side and had cloth wrapped around the other side. It
      was located in a union supply catalog laying on the floor under the
      seat for the desk. Neither Offender Davis, Michael . . . nor offender
      Tuny, Thomas claimed the homemade weapon.

(ECF 1-1 at 7.)

      Mr. Davis argues that since his cellmate was found guilty of possessing a

weapon in their cell, he—Mr. Davis—must be not guilty. One person possessing

contraband doesn’t necessarily exclude another’s possession of the same thing.

Mr. Davis could still have been found guilty if the disciplinary hearing officer

believed he and his cellmate jointly owned or shared the weapon. See Mason v.

Sargent, 898 F.2d 679, 680 (8th Cir. 1990) (disciplinary action supported when

contraband was found in locker shared by two inmates). In short, the record

contains some evidence of Mr. Davis’s guilt.

      Mr. Davis doesn’t not need a certificate of appealability to appeal this order

because he is challenging a prison disciplinary proceeding. See Evans v. Circuit



                                         2
USDC IN/ND case 3:20-cv-00632-RLM-MGG document 6 filed 09/24/20 page 3 of 3


Court, 569 F.3d 665, 666 (7th Cir. 2009). He can’t proceed in forma pauperis on

appeal because pursuant to 28 U.S.C. § 1915(a)(3) an appeal in this case could

not be taken in good faith. If he files a notice of appeal, he can ask the United

States Court of Appeals for leave to proceed in forma pauperis by filing a motion

with the Circuit Court along with a copy of this order demonstrating that he has

already been denied leave to proceed in forma pauperis by this court.

      For these reasons, the court:

      (1) DENIES the habeas corpus petition pursuant to Section 2254 Habeas

Corpus Rule 4;

      (2) DIRECTS the clerk to enter judgment; and

      (3) DENIES Michael Davis leave to appeal in forma pauperis.

      SO ORDERED on September 24, 2020

                                           s/ Robert L. Miller, Jr.
                                           JUDGE
                                           UNITED STATES DISTRICT COURT




                                       3
